DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/16/21 have been fully considered but they are not persuasive. Applicant argues Tally fails to recognize the problems generated by the use of multi-component topsheets. Thus, Tally fails to recognize the problem identified in the instant specification and solved by the elements of claims 1 and 16. Tally is silent regarding any particular beneficial relationship between the leg cuff and bonding zone, and it does not disclose “wherein the first leg cuff overlaps an entirety of the first bonding zone, and the second leg cuff overlaps an entirety of the second bonding zone” as recited in claim 1, and similarly claim 16.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Applicant argues neither Tally nor Roe disclose the relationship between the leg cuffs and the bonding zones as an important aspect, and one which solves the above problem identified in the instant specification, and thus disclose no motivation to specifically to be combined to make an absorbent article “wherein the first leg cuff overlaps an entirety of the first bonding zone, and the second leg cuff overlaps an entirety of the second bonding zone’ as recited in claim 1, and similarly claim 16.  
In response to applicant's argument that Roe cannot disclose any relationship between the spacing of leg cuffs with respect to bonding zones, as Roe does not comprise bonding zones in the topsheet, (p. 16/20) the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Tally inherently has a relationship between the spacing of the leg cuffs with respect to the bonding zones. Roe is used to teach the value for spacing of the leg cuffs. Tally, in view of the evidence of Roe, demonstrates this relationship between the spacing of the leg cuffs with respect to the bonding zones. It is not required that Roe teaches bonding zones because Tally is relied upon to teach this limitation of the claim.  

While the combination of Tally/Roe does not teach the relationship between the leg cuffs and bonding zones as solving the problem identified in the instant specification, Tally/Roe does teach leg cuffs that would overlap the topsheet including bonding areas as discussed below.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  

With respect to the rejection of claim 9 as being unpatenable under 35 U.S.C. 103 over Tally and Roe, and further in view of Bills, Applicant’s arguments are not persuasive.  Applicant argues claim 9 depends from and therefore incorporates the elements of independent claim 1 and as noted supra, Tally and Roe do not disclose or suggest, alone or in combination, each and every element recited in independent claim 1, and Bills fails to cure the aforementioned deficiencies of these cited references. The Examiner respectfully disagrees. For the reasons stated above, Tally and Roe teach or suggests the elements of the independent claims. Bills is brought in to cure the deficiencies in dependent claim 9, including opacity.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tally et al. US Patent Application Publication 2015/0250661 in view of Roe et al. WO 96/26698.

Regarding claims 1 and 16, Tally discloses an absorbent article (20) comprising a front
edge (10) and a back edge (12) (Tally Figs. 1-2, paragraph 0092), the absorbent article
comprising:

a) a multi-component topsheet (600) having a longitudinal axis (601), the multi-
component topsheet comprising:
i) a first discrete substrate (610) having a first inner lateral edge (614); 
ii) a second discrete substrate (620); and 
iii) a third discrete substrate (630) having a second inner lateral edge (633) (Tally Figs. 30-31, paragraph 0198); 
wherein the second discrete substrate (620) is disposed at least partially intermediate the first discrete substrate (610) and the third discrete substrate (630) in a lateral direction, so that the first inner lateral edge (614) of the first discrete substrate (610) and the second inner lateral edge (633) of the third discrete substrate (630) at least partially overlap the second discrete substrate (Tally Figs. 30-31, paragraphs 0198-0199), wherein the second discrete substrate (620) is joined to the first discrete substrate (610) in a first bonding zone (640,641), the first bonding zone having a first inner edge (near 614, Fig. 31) (Tally Figs. 30-31, paragraph 0201); and wherein the second discrete substrate (620) is joined to the third discrete substrate (630) in a second bonding zone (650, 651), the second bonding zone having a second inner edge (near 633, Fig. 31) (Tally Figs. 30-31, paragraph 0201);

b) a backsheet (25) (Tally Figs. 1-2, paragraph 0090);

c) an absorbent core (28) at least partially intermediate the backsheet and the multi-component topsheet (Tally Figs. 1-2, paragraph 0090);

d) a pair of leg cuffs (34) extending at least partially between the front edge (10)
and the back edge (12) of the absorbent article on opposite sides of the
longitudinal axis of the multi-component topsheet, each leg cuff (34) joined to the
multi-component topsheet or the backsheet, the pair of leg cuffs comprising a
first leg cuff 34 and a second leg cuff 34 (Tally, Figs. 1-2, paragraph 0133-0134).
Tally does not teach the first and second leg cuffs overlap an entirety of the first and second bonding zones, respectively.  Tally teaches the leg cuffs positioned outside of the absorbent core Roe teaches an absorbent article having inner leg cuffs 30 and outer leg cuffs 32 (page 2, paragraph 2; Figure 2).  Roe teaches the outer leg cuffs positioned outside of the absorbent core as in Tally, and Roe teaches additional inner leg cuffs 30 positioned on the topsheet and overlaying the core (page 5, last paragraph) for the benefit of providing reduced leakage (page 1, last paragraph; page 6, paragraph 1). Roe further teaches the need for proper spacing of the inner barrier cuffs to allow sufficient room for urine and fecal material to be deposited on the topsheet as well as for the barrier to be effective in retaining fluids (page 6, paragraphs 1 and 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify Tally with an inner leg cuff for the benefits taught in Roe.  Additionally, although Tally/Roe, do not specifically teach the leg cuffs covering the bond zones as claimed, based on the teachings of Roe, one having ordinary skill in the art would be able to determine the proper spacing of the leg cuffs to provide an effective insult zone.  In Tally as discussed above, the second discrete substrate which is intermediate the first and third substrates in a lateral direction.  This intermediate portion of the topsheet commonly corresponds with an insult zone, thus, the inner leg cuffs of Tally/Roe would extend over bond zones of the multi-component topsheet. 

As to claim 2, the first bonding zone 641 extends from the front edge to the back edge (Tally Figures 30 and 31). 

As to claim 3, the second bonding zone 651 extends from the front edge to the back edge (Tally Figures 30 and 31). 

Regarding claim 4, all of the elements of the current invention have been
substantially disclosed by Tally and Roe, as applied above in claim 1. Tally further
discloses wherein the second discrete substrate is joined to the first discrete substrate
by at least one of mechanical bonding, hydroentangling, embossing, adhesive bonding,
pressure bonding, heat bonding or ultrasonic bonding (Tally paragraph 0153), as Tally teaches any of the multi-component topsheet layers to be bonded to one another using many of these methods.

Regarding claim 5, all of the elements of the current invention have been
substantially disclosed by Tally and Roe, as applied above in claim 1. Tally further
discloses wherein a garment-facing surface of the second discrete substrate (620) faces
wearer-facing surfaces of the first discrete substrate (610) and the third discrete
substrate (630) (Tally Figs. 30-31), as the second discrete substrate is shown above or
toward the wearer-facing surface of the article and as such the overlapping portion of
the second discrete substrate would be its garment-facing surface and the overlapping
portions of the first and third discrete substrates would be their wearer-facing surfaces.

Regarding claim 6, all of the elements of the current invention have been
substantially disclosed by Tally and Roe, as applied above in claim 1. Tally further
discloses wherein the first discrete substrate and the third discrete substrate are the
same material (Tally 7 0212).

Regarding claim 7, all of the elements of the current invention have been
substantially disclosed by Tally and Roe, as applied above in claim 1, except for
wherein a difference between a second basis weight of the second discrete substrate and a sum of a first basis weight of the first discrete substrate and a third basis weight
of the leg cuff is no more than about 15 gsm.
Tally discloses a first basis weight of the first discrete substrate to be traditional
topsheet materials of 15 gsm (Tally paragraph 0208-0211), the second discrete substrate may be composed of any materials of the three-dimensional substrate, such as the first layer, (Tally paragraph 0212) and the basis weight of the first layer is between 10-25 gsm (Tally paragraph 0158, 0208). Tally teaches the leg cuff can be the same material as the topsheet (Tally 7 paragraph 0134) which has a basis weight of 10-50 gsm or 12-30 gsm (Tally paragraph 0100 lines 15-18, paragraph 0208).

One of ordinary skill in the art would understand that basis weight can be
reasonably optimized between these ranges such that the difference between a first
basis weight of the first discrete substrate and a sum of a second basis weight of the
second discrete substrate and a third basis weight of the leg cuff is no more than about
15 gsm, such as if the first, second and third basis weights were all 15 gsm, in which
case the difference would be 15 gsm which is not more than about 15 gsm.

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the first, second and third basis
weights of Tally and Roe to have basis weights wherein the difference between the first
basis weight and the sum of the second and third basis weights is no more than about
15 gsm, as suggested by Tally, since it has been held that where the general conditions
of a claim are disclosed in the prior art, discovering the optimum or workable ranges
involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 8, all of the elements of the current invention have been
substantially disclosed by Tally and Roe, as applied above in claim 1, except for the
basis weight of the second discrete substrate to be 20-50 gsm, and the total basis
weight of the first discrete substrate and the basis weight of the leg cuff to be 27-42
gsm. However, Tally discloses the second discrete substrate to be composed of any
materials of the three-dimensional substrate, such as the first layer, (Tally paragraphs 0208, 0212) and the basis weight of the first layer is between 10-25 gsm (Tally paragraph 0158, 0208). Tally discloses the basis weight of the first discrete substrate to be 12-15 gsm (Tally paragraph 0208, 0212). Tally further discloses the leg cuff can be the same material as the topsheet (Tally paragraph 0134) and the basis weight of the topsheet is from about 12-30 gsm (Tally paragraph 0100). By adding the basis weights of the first layer and the leg cuff, the total basis weight as taught by Tally is between 24-45gsm.

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have optimized the basis weight of the second
discrete substrate of the Tally and Roe article, from 10-25gsm to between about 20gsm
to about 50gsm, and a total basis weight of the first discrete substrate and the leg cuff
from 24-45gsm to between about 27 gsm to about 42gsm, since it has been held that
where the general conditions of a claim are disclosed in the prior art, discovering the
optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ
233.

Regarding claim 10, all of the elements of the current invention have been
substantially disclosed by Tally and Roe, as applied above in claim 1. Tally further
discloses wherein the absorbent article comprises a lotion applied in a lotion area on the
multi-component topsheet (Tally paragraph 0099). The lotion area is understood in the device of Tally to be the entire topsheet.

Regarding claim 12, all of the elements of the current invention have been
substantially disclosed by Tally and Roe, as applied above in claim 1. Tally further
discloses wherein the first inner lateral edge (614) of the first discrete substrate (610) is
substantially symmetrical to the second inner lateral edge (633) of the third discrete
substrate about the longitudinal axis (601) of the multi-component topsheet (Tally Fig.
30).

Regarding claim 13, all of the elements of the current invention have been
substantially disclosed by Tally and Roe, as applied above in claim 1. Tally further
discloses wherein the second discrete substrate (or first layer as the second discrete
substrate is the wearer facing surface of the multi-component topsheet) is more
hydrophobic than the first discrete substrate (Tally paragraph 0154).

Regarding claim 14, all of the elements of the current invention have been
substantially disclosed by Tally and Roe, as applied above in claim 1. Tally further
discloses the article comprising an additional layer (distribution layer 850, 54) disposed between the multi-component topsheet (24, 800) and the absorbent core (28) (Tally
Figs. 2, 66; paragraphs| 0089, 0233), wherein the additional layer is disposed in such a way that lateral edges of the additional layer are located outside of the first inner lateral edge of the first discrete substrate (810) and the second inner lateral edge of the second discrete substrate (820) (Tally Fig. 66).

Regarding claim 15, all of the elements of the current invention have been
substantially disclosed by Tally and Roe, as applied above in claim 1. Tally further
discloses wherein the second discrete substrate comprises at least one of a plurality of
projections, a plurality of recesses or a plurality of apertures (Tally paragraph0148), as Tally states any of the substrates can have these elements.

Regarding claim 17, all of the elements of the current invention have been
substantially disclosed by Tally and Roe, as applied above in claim 16. Tally further
teaches wherein the first discrete substrate (710) comprises a first inner lateral edge
(717) and a second inner lateral edge (718) respectively overlapping the second
discrete substrate (720) (Tally Figs. 46-47). 

Regarding claim 18, all of the elements of the current invention have been
substantially disclosed by Tally and Roe, as applied above in claim 16. Tally further
discloses wherein the second discrete substrate comprises at least one of a plurality of
Figs. 46- 47) projections, a plurality of recesses or a plurality of apertures (Tally paragraph 0148), as Tally states any of the substrates can have these elements.

Regarding claim 19, all of the elements of the current invention have been
substantially disclosed by Tally and Roe, as applied above in claim 16. Tally further
discloses wherein the dual layer of substrate (distance of overlapping of the bonding
zone, or the distance between 723 and 717 or between 724 and 718) comprises a
distance of about 4-24mm (Tally paragraph 0225), which is understood as about 8-20mm.

Regarding claim 20, all of the elements of the current invention have been
substantially disclosed by Tally and Roe, as applied above in claim 16, except for the
second discrete substrate is more hydrophobic than the first substrate.

However, Tally suggests the second discrete substrate is more hydrophobic than
the first discrete substrate, since Tally teaches a rationale for having a first layer that is
closest to the wearer, such as the second substrate (720) that is closes to the wearer in
the in the embodiment in Figs. 46-47, being more hydrophobic (Tally § 0154) to quickly
wick fluid away from the wearer to leave a dryer feel (as motivated by Tally J 0154).

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have made the second discrete substrate more
hydrophobic than the first substrate, as suggested by Tally, to quickly wick fluid away
from the wearer to leave a dryer feel.

Regarding claim 21, all of the elements of the current invention have been
substantially disclosed by Tally and Roe, as applied above in claim 16. Tally further
discloses wherein the absorbent article comprises a lotion applied in a lotion area on the
multi-component topsheet (Tally paragraph 0099). The lotion area is understood in the device of Tally to be the entire topsheet.

8. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tally in
view of Roe, and further in view of Bills (US 2014/0044934 A1).

Regarding claim 9, all of the elements of the current invention have been
substantially disclosed by Tally and Roe as applied above in claim 1, except for the
opacity of the substrates. Tally discloses the leg cuff can be the same material as the
topsheet (Tally 7 0134).

Bills, however, teaches an absorbent article with a multi-layered non-woven that
can be used as a topsheet (Bills paragraph 0047), in the same field of endeavor, with a first layer (outer forming layer such as a topsheet) and a second layer, with optional
additional layers therebetween (Bills paragraph 0041). The opacity of the first layer and the combined opacity of the first and additional layers are 40% or greater, 45% or greater, or 60% or greater (Bills paragraph 0064) to provide sufficient masking (as motivated by Bills paragraph 0064).

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have optimized the opacity of the substrates of the
article of Tally and Roe, to be defined as 40% or greater, as taught by Bills, to provide
sufficient masking for the article. The Tally, Roe and Bills then suggests an option for an article wherein a difference between the first opacity and the sum of the second and third opacities is no more than about 10%. Considering the topsheet at a given point can be made up of a single layer or a dual layer (Tally Figs. 30-31), the “first layer” (as described by Bills) of the Tally/Roe/Bills article is understood to be the single or dual layer multi-component topsheet. As such, the opacity of this layer may be 40% or greater, at all given points including the single or dual layer. The leg cuff can also be made of the topsheet (Tally paragraph 0134), meaning the same opacity values of 40% or greater apply to the leg cuffs.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the opacity of the first and second
discrete substrates and the opacity of the leg cuff of the Tally, Roe and Bills article,
wherein a difference between the first opacity of the first discrete substrate and the sum
of a second opacity of the second discrete substrate and a third opacity of the leg cuff is
no more than about 10%, to provide sufficient masking and since it has been held that
where the general conditions of a claim are disclosed in the prior art, discovering the
optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ
233.


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781